Citation Nr: 1823063	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-27 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for depressive disorder as secondary to pain associated with service-connected right knee disabilities. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 





INTRODUCTION

The Veteran served on active duty from July 1976 to May 1981.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

On his October 2012 substantive appeal, the Veteran indicated that he wanted a Travel Board hearing.  In a November 2012 statement, the Veteran withdrew his hearing request.  Therefore, the request for a hearing has been withdrawn.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's depressive disorder is secondary to pain associated with his service-connected knee disabilities.


CONCLUSION OF LAW

The criteria for service connection for depressive disorder as secondary to pain associated with service-connected right knee disabilities are met.  38 U.S.C. 
§§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310. (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017).  The claim for service connection for depressive disorder is granted.  As such, no conceivable prejudice to the Veteran could result from those decisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 .

Analysis

The Veteran maintains that he has a psychiatric disorder that was either caused or aggravated by pain associated with his service-connected right knee disabilities.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's depressive disorder is secondary to his service-connected right knee disabilities.

Weighing against the Veteran's claim is an April 2011 VA examination report.  During the evaluation, the Veteran reported that he was treated by a psychiatrist in 1988.  The Veteran reported that he was prescribed medication for his depression and for back and knee pain.  The examiner stated that the claims file had been reviewed.  It was then opined that the Veteran's psychiatric disorder was not caused by or the result of his right knee disability.  In support of this opinion, the examiner stated that there was no temporal association between the onset of his knee pain and the appearance of the psychiatric symptoms.  The examiner further stated that the Veteran remained depressed even though he admitted that his pain management was adequate.

Weighing in favor of the claim, is a private medical opinion from Dr. C.R. dated in October 2012.  Dr. C. R. indicated that she reviewed the pertinent records from the Veteran's claims file, to include service treatment records, outpatient medical records, and the April 2011 VA examination report.  Dr. C. R. acknowledged the April 2011 VA examiner's finding that there was no temporal associated between the Veteran's knee disability and his psychiatric diagnosis.  However, Dr. C. R. opined that there was a temporal association between worsening pain and depression.  She also opined that it was as likely as not that the chronicity of the Veteran's pain contributed to his depression.  In support of this opinion, Dr. C. R. discussed various treatment records, including a statement from Dr. E. who began treatment with the Veteran in October 2010 and noted in his June 2011 letter that the Veteran was "totally and permanently disabled at their first meeting."  It was also noted that Dr. E. concluded that the Veteran had been suffering due to his knee disability for a long time and had various knee surgeries and reconstruction of the ACL ligaments.  As cited in the October 2012 opinion, Dr. E. stated that, "As his knee condition developed this has caused an emotional condition."  Dr. C. R. indicated that it was "reasonable to conclude" that with increasing pain, the Veteran was at an increased risk for depression; therefore, there was a temporal association between worsening pain and a depressive diagnosis.  

Dr. C. R. also stated that the April 2011 VA examiner's opinion that there was no nexus between the Veteran's depression and his knee pain was based on the notion that the Veteran's pain management was adequate.  However, Dr. C. R. indicated that two months after his VA examination (in June 2011) the Veteran was seen for a consult at the chronic pain clinic.  See June 2011 VA chronic pain program psychologist note in Virtual VA.  According to Dr. C. R., this evaluation made it clear that the Veteran's pain was not adequately managed, as he reported having constant pain, rated as a 10/10 at the time of the evaluation.  Dr. C.R. highlighted the Veteran's additional reported that his pain averaged 9/10 and was never less than 8/10.  She further noted that the Veteran had a poor response to treatment and concluded that he was "disabled due to pain and depression (secondary to pain)."

VA treatment records also show that the Veteran's AXIS I diagnosis of a mood disorder has been noted to be "secondary to medical condition-pain."  See e. g., VA treatment records in Virtual VA dated in May 2012, August 2012, and October 2012.     

Upon review of all the evidence of record, the Board finds that there is evidence weighing both for and against the claim for service connection for depressive disorder.  In other words, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's depressive disorder is secondary to pain associated with his right knee disabilities.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for depressive disorder as secondary to the service-connected right knee disabilities is warranted.  38 C.F.R. 
§ 3.102.

ORDER

Service connection for depressive disorder as secondary to pain associated with the service-connected right knee disabilities is granted.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


